DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 6/23/22. Claims 1, 8, 15, and 21 have been amended.  Claim 25 is newly added.  Claims 2, 3, 6, 9, 10, 13, 16, 17, 19, 20, and 22-24 are cancelled.  Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 21, and 25 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 21, and 25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 4, 5, 7, 21, and 25 are directed to a method (i.e., a process), claims 8, 11, 12, and 14 are directed to a system (i.e., a machine), and claims 15 and 18 are directed to a non-transitory computer-readable medium (i.e., a machine).  Accordingly, claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 21, and 25 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A computer system implemented method comprising:
 obtaining, at the computer system from multiple other computer systems via a computer network, a first set of prescription records for a first prescriber, wherein the first set of prescription records is a subset of a second set of prescription records for a plurality of prescribers in a network of prescribers, the second set of prescription records being stored in the multiple other computer systems, and wherein the network of prescribers comprises prescribers that provide treatment of a disease state within a geographic region according to a treatment protocol specified by the network of prescribers; 
generating, by one or more processors of the computer system, a reference for each record of the first set of prescription records, wherein each reference is indicative of data contained in the respective record of the first set of prescription records and identifies a prescriber identifier and the disease state; 
storing, by the one or more processors, the generated references for the records of the first set of prescription records in a database of the computer system; 
determining, by one or more processors, a first prescription pattern describing a historical treatment of the disease state within the geographic region by the first prescriber, wherein the first prescription pattern is based on a first set of treatment preferences with respect to a treatment protocol; 
determining, by the one or more processors, a set of prescription patterns describing a historical treatment of the disease state within the geographic region by other prescribers in the network of prescribers that are not the first prescriber, wherein the set of prescription patterns is based on a second set of treatment preferences corresponding to the other prescribers with respect to the treatment protocol; 
generating a model representing a preferred prescriber course of care for a future treatment of the disease state within the geographic region by the network of prescribers, wherein the model, based on the first set of treatment preferences and the second set of treatment preferences, is configured to calculate an impact factor indicative of relative influence of a given prescriber in the network of prescribers to the preferred prescriber course of care for the disease state;
identifying, by the one or more processors, based on accessing one or more of the references generated for the first set of prescription records stored in the database and using the impact factor calculated by the model, one or more prescription records included in the first set of prescription records that deviate from the preferred prescriber course of care represented by the model; and 
providing, by the one or more processors and for output on a user interface, a dynamic report that includes an indication of the one or more prescription records that deviate from the preferred prescriber course of care and a functionality for a user to interact with the dynamic report.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because obtaining records, generating a reference for each record, making determinations, generating a model, performing calculations, identifying information, and providing a report amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human could obtain prescription records, determine patterns, identify prescription records that deviate, and provide an indication in their mind. The human could also generate references, a model, and report using pen and paper.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 1, 8, and 15 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting computer systems, a computer network, one or more processors, a database, user interface, one or more computers, one or more storage devices, and a non-transitory computer-readable medium used to perform the aforementioned limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the computer systems, computer network, one or more processors, database, user interface, one or more computers, one or more storage devices, and non-transitory computer-readable medium are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of obtaining data, determining data, accessing data, generating data, storing data, performing calculations, identifying data, and providing data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 4, 5, 7, 11, 12, 14, 18, 21, and 25 are ultimately dependent from Claim(s) 1, 8, and 15 and include all the limitations of Claim(s) 1, 8, and 15. Therefore, claim(s) 4, 5, 7, 11, 12, 14, 18, 21, and 25 recite the same abstract idea. Claims 4, 5, 7, 11, 12, 14, 18, 21, and 25 describe further limitations regarding receiving transaction messages, types of longitudinal data, generating/assigning an identifier, generating/storing datasets, and filtering/manipulating/ordering data. These are all just further describing the abstract idea recited in claims 1, 8, and 15, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to obtaining records from computer systems via a computer network, records being stored in the multiple other computer systems, storing data in a database, and a functionality for a user to interact with the dynamic report, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, electronic recordkeeping, storing and retrieving information in memory, and arranging a hierarchy of groups/sorting information.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 21, and 25 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 21, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "…configured to calculate an impact factor…and using the impact factor calculated by the model…" within claims 1, 8, and 15 appears to constitute new matter.  Examiner sees support in the Specification for an influence factor and impact records/attribute.  Examiner suggests using language consistent with the Specification when making amendments.
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al. (US 2003/0167189 A1) in view of Sudharsan et al. (US 2015/0006192 A1), in view of Docherty et al. (US 2002/0143579 A1), and further in view of Weeks (US 2007/0288268 A1).
(A) Referring to claim 1, Lutgen discloses a computer system implemented method comprising (para. 23 of Lutgen):
wherein the network of prescribers comprises prescribers that provide treatment of a disease state within a geographic region according to a treatment protocol specified by the network of prescribers and determining, by one or more processors, a first prescription pattern describing a historical treatment of the disease state within the geographic region by the first prescriber, wherein the first prescription pattern is based on a first set of treatment preferences with respect to a treatment protocol (para. 16-19 of Lutgen; note the drug treatment patterns in different populations/geographic regions); 
whereinApplication No. : 14/669,152 the set of prescription patterns is based on a second set of treatment preferences corresponding to the other prescribers with respect to the treatment protocol (para. 16-19 of Lutgen; note the processing prescription and medical claims to generate a relationship between drugs and diseases);  
generating a model representing a preferred prescriber course of care for a future treatment of the disease state within the geographic region by the network of prescribers, wherein the model is based on the first set of treatment preferences and the second set of treatment preferences (para. 16-19 of Lutgen; note the processing prescription and medical claims to generate a relationship between drugs and diseases). 
Lutgen does not expressly disclose obtaining, at the computer system from multiple other computer systems via a computer network, a first set of prescription records for a first prescriber, wherein the first set of prescription records is a subset of a second set of prescription records for a plurality of prescribers in a network of prescribers, the second set of prescription records being stored in the multiple other computer systems; generating, by one or more processors of the computer system, a reference for each record of the first set of prescription records, wherein each reference is indicative of data contained in the respective record of the first set of prescription records and identifies a prescriber identifier and the disease state; storing, by the one or more processors, the generated references for the records of the first set of prescription records in a database of the computer system; determining, by the one or more processors, a set of prescription patterns describing a historical treatment of the disease state within the geographic region by other prescribers in the network of prescribers that are not the first prescriber; wherein the model is configured to calculate an impact factor indicative of relative influence of a given prescriber in the network of prescribers to the preferred prescriber course of care for the disease state; identifying, by the one or more processors, based on accessing one or more of the references generated for the first set of prescription records stored in the database and using the impact factor calculated by the model, one or more prescription records included in the first set of prescription records that deviate from the preferred prescriber course of care represented by the model; and providing, by the one or more processors and for output on a user interface, a dynamic report that includes an indication of the one or more prescription records that deviate from the preferred prescriber course of care and a functionality for a user to interact with the dynamic report.
Sudharsan discloses determining, by the one or more processors, a set of prescription patterns describing a historical treatment of the disease state within the geographic region by other prescribers in the network of prescribers that are not the first prescriber (para. 35 & 49 of Sudharsan; The provider's decision may be recorded at step 120 and may be stored as historical data for use in subsequent recommendations. At step 122, the provider's recommendation may be presented to the user in any suitable manner). 
Docherty discloses obtaining, at the computer system from multiple other computer systems via a computer network, a first set of prescription records for a first prescriber, wherein the first set of prescription records is a subset of a second set of prescription records for a plurality of prescribers in a network of prescribers, the second set of prescription records being stored in the multiple other computer systems, and generating, by one or more processors of the computer system, a reference for each record of the first set of prescription records, wherein each reference is indicative of data contained in the respective record of the first set of prescription records and identifies a prescriber identifier and the disease state (para. 19, 21, 24, 43, 93, 95, 104 of Docherty; note the analysis of a doctor's prescription practices; that the system can optionally scan a drug preference database, maintained, for example, by a managed care organization, HMO, or prescription benefits management company, and the selected patient's history record for an evaluation of the merits of the selected drug for treating the condition. A message, advising the physician that the selected drug is not a first line drug for treating the selected condition can be provided; and with reference to FIG. 11a, step 5610 of program 220 performs a query of database 230 to identify all patients taking multiple prescriptions prescribed by the same doctor 116.); storing, by the one or more processors, the generated references for the records of the first set of prescription records in a database of the computer system (para. 99-105 of Docherty; note the database of prescription records and the performing of queries); wherein the model is configured to calculate an impact factor indicative of relative influence of a given prescriber in the network of prescribers to the preferred prescriber course of care for the disease state (para. 22, 49-51, and 63-65 of Docherty; note the individual performance metric); identifying, by the one or more processors, based on accessing one or more of the references generated for the first set of prescription records stored in the database and using the impact factor calculated by the model, one or more prescription records included in the first set of prescription records that deviate from the preferred prescriber course of care represented by the model (abstract, para. 1, 22, and 45-51 of Docherty; note the computing a deviation of said metric as a difference between said prescription data and said reference guideline); and providing, by the one or more computers and for output on a user interface, an indication of the one or more prescription records that deviate from the preferred prescriber course of care (abstract, para. 1, 22, and 44-51 of Docherty; When deviations from the best practice guidelines are identified a tiered intervention information is generated to the physician identifying the nature of the deviation and including suggested changes in the physician's prescription practice).
Weeks discloses providing a dynamic report that includes a functionality for a user to interact with the dynamic report (para. 48 and Figures 1-3F of Weeks; form to capture, store, organize and manipulate information).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Sudharsan, Docherty, and Weeks within Lutgen.  The motivation for doing so would have been for increasing healthcare provider productivity, accurately assessing a patient, and providing patient treatment consistent with the healthcare provider's treatment style and/or decision-making characteristics (para. 4 of Sudharsan), so that information is collected and analyzed with respect to established expert best practice guidelines (abstract of Docherty), and to capture, store, and manipulate data (para. 48 of Weeks).
(B) Claim 8 differs from claim 1 by reciting “A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform operations comprising” (see Fig. 1 and para. 23 of Lutgen).
	The remainder of claim 8 repeats substantially the same limitations as claim 1, and is therefore rejected for the same reasons given above.
(C) Claim 15 differs from claim 1 by reciting “A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers of a computer system which, upon such execution, cause the one or more computers to perform operations comprising” (see Fig. 1 and para. 23 of Lutgen).
The remainder of claim 15 repeats substantially the same limitations as claim 1, and is therefore rejected for the same reasons given above.
(D) Referring to claim 25, Lutgen, Sudharsan, and Docherty do not expressly disclose wherein the user interface comprises one or more user selectable elements for filtering, manipulating, and ordering data displayed in the dynamic report.
Weeks discloses wherein the user interface comprises one or more user selectable elements for filtering, manipulating, and ordering data displayed in the dynamic report (para. 48 of Weeks (para. 48 and Figures 1-3F of Weeks).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Weeks within Lutgen, Sudharsan, and Docherty. The motivation for doing so would have been to capture, store, and manipulate data (para. 48 of Weeks).


Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al. (US 2003/0167189 A1) in view of Sudharsan et al. (US 2015/0006192 A1), in view of Docherty et al. (US 2002/0143579 A1), in view of Weeks (US 2007/0288268 A1), and further in view of Seare et al. (US 2006/0293922 A1).
(A) Referring to claim 21, Lutgen, Sudharsan, Docherty, and Weeks do not disclose generating a respective prescriber identifier for each of multiple prescribers included in the network of prescribers; assigning a particular one of the prescriber identifiers to a set of database records associated with the network of prescribers; generating, for the respective prescriber identifier, a respective integrated dataset that includes corresponding database records associated with a respective prescriber included in the network of prescribers; and storing the integrated datasets within the database.
Seare discloses: generating a respective prescriber identifier for each of multiple prescribers included in the network of prescribers; assigning a particular one of the prescriber identifiers to a set of database records associated with the network of prescribers; generating, for the respective prescriber identifier, a respective integrated dataset that includes corresponding database records associated with a respective prescriber included in the network of prescribers; and storing the integrated datasets within the database (para. 245, 108, 112, 254, 255, 258, and 318 of Seare). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Seare within Lutgen, Sudharsan, Docherty, and Weeks.  The motivation for doing so would have been to improve the analysis (para. 3 of Seare).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al. (US 2003/0167189 A1) in view of Sudharsan et al. (US 2015/0006192 A1), in view of Docherty et al. (US 2002/0143579 A1), in view of Weeks (US 2007/0288268 A1), and further in view of Ziegele et al. (US 2004/0260599 A1).
(A) Referring to claims 5 and 12, Lutgen, Sudharsan, Docherty, and Weeks do not disclose receiving a transaction message with pharmaceutical wholesale product data for the geographic region.
Ziegele discloses receiving a transaction message with pharmaceutical wholesale product data for the geographic region (para. 18-24 and para. 39-41 of Ziegele).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Ziegele within Lutgen, Sudharsan, Docherty, and Weeks.  The motivation for doing so would have been to project pharmaceutical product sales (para. 19 of Ziegele).

Claims 4, 7, 11, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al. (US 2003/0167189 A1) in view of Sudharsan et al. (US 2015/0006192 A1), in view of Docherty et al. (US 2002/0143579 A1), in view of Weeks (US 2007/0288268 A1), and further in view of Bertha et al. (US 2013/0144637 A1).
(A) Referring to claims 4, 11, and 18, Lutgen, Sudharsan, Docherty, and Weeks do not expressly disclose receiving, on a periodic basis, transaction messages that include patient level longitudinal data for a first time period for the geographic region.
	Bertha discloses receiving, on a periodic basis, transaction messages that include patient level longitudinal data for a first time period for the geographic region (para. 46-50 of Seare).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Bertha within Lutgen, Sudharsan, Docherty, and Weeks.  The motivation for doing so would have been to provide appropriate notification to patients (para. 66 of Bertha).
(B) Referring to claims 7 and 14, Lutgen, Sudharsan, Docherty, and Weeks do not expressly disclose the patient level longitudinal data includes data specific to a state, county, or zip code associated with the geographic region.
	Bertha discloses the patient level longitudinal data includes data specific to a state, county, or zip code associated with the geographic region (para. 61-66 of Bertha).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Bertha within Lutgen, Sudharsan, Docherty, and Weeks.  The motivation for doing so would have been to provide appropriate notification to patients (para. 66 of Bertha).

Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 6/23/22.
(1) The applicant respectfully requests that the § 101 rejection be withdrawn.
(2) Applicant argues that neither Lutgen, Sudharsan, nor Docherty, taken alone or in any proper combination, discloses or makes obvious a method including, among other features, "generating a model representing a preferred prescriber course of care ... wherein the model, based on the first set of treatment preferences and the second set of treatment preferences, is configured to calculate an impact factor indicative of relative influence of a given prescriber in the network of prescribers to the preferred prescriber course of care for the disease state," and "identifying, by the one or more processors, based on accessing one or more of the references generated for the first set of prescription records stored in the database and using the impact factor calculated by the model, one or more prescription records included in the first set of prescription records that deviate from the preferred prescriber course of care represented by the model."

(A) As per the first argument, see 101 rejection above.  The Examiner submits that the limitations constitute “a mental process” because obtaining records, generating a reference for each record, making determinations, generating a model, performing calculations, identifying information, and providing a report amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human could obtain prescription records, determine patterns, identify prescription records that deviate, and provide an indication in their mind. The human could also generate references, a model, and report using pen and paper. Furthermore, Applicant argues features (from paragraph 33 of Applicant’s Specification/see pages 9-10 of Applicant’s response) that have not been claimed.  Examiner suggests amending the independent claims to recite more technical features.
(B) As per the second argument, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner relied upon Lutgen to teach generating a model representing a preferred prescriber course of care for a future treatment of the disease state…wherein the model is based on the first set of treatment preferences and the second set of treatment preferences (para. 16-19 of Lutgen; note the processing prescription and medical claims to generate a relationship between drugs and diseases). Examiner relied upon Docherty to teach wherein the model is configured to calculate an impact factor indicative of relative influence of a given prescriber in the network of prescribers to the preferred prescriber course of care for the disease state (para. 22, 49-51, and 63-65 of Docherty; note the individual performance metric); identifying, by the one or more processors, based on accessing one or more of the references generated for the first set of prescription records stored in the database and using the impact factor calculated by the model, one or more prescription records included in the first set of prescription records that deviate from the preferred prescriber course of care represented by the model (abstract, para. 1, 22, and 45-51 of Docherty; note the computing a deviation of said metric as a difference between said prescription data and said reference guideline). For example, note paragraph 22 of Docherty which teaches that feedback is provided to providers whose individual performance metric deviates significantly from the larger population based metric so that the service provider can alter their behavior in conformance with the broader population based metric and that similar comparative information is provided to benefits providers such as HMOs. Also, note the abstract of Docherty which discloses collecting and analyzing information relating to a physician's prescription practice in relation to expert best practice guidelines. As such, it is unclear how the language of the claim differs from the applied prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686